
	
		I
		111th CONGRESS
		1st Session
		H. R. 348
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Skelton
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to complete a
		  special resource study to determine the suitability and feasibility of adding
		  the birthplace site to the Harry S Truman National Historic Site or designating
		  the site as a separate unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harry S Truman Birthplace Study
			 Act.
		2.Special resource
			 study
			(a)In
			 GeneralThe Secretary shall complete a special resource study of
			 the Harry S Truman Birthplace State Historic Site in Lamar, Missouri, to
			 determine—
				(1)the suitability
			 and feasibility of adding the birthplace site to the Harry S Truman National
			 Historic Site or designating the site as a separate unit of the National Park
			 System; and
				(2)the methods and
			 means for the protection and interpretation of the Harry S Truman Birthplace
			 State Historic Site by the National Park Service, other Federal, State, or
			 local government entities or private or nonprofit organizations.
				(b)Study
			 RequirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any recommendations
			 of the Secretary.
				
